Citation Nr: 1710053	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include arthritis.  

3.  Entitlement to a compensable disability rating for asbestosis.  

4.  Entitlement to a compensable disability rating prior to June 23, 2015, and a rating in excess of 10 percent thereafter for the service-connected bilateral hearing loss.  

5.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.  

6.  Entitlement to a compensable disability rating for the service-connected maxillary sinusitis.  

7.  Entitlement to a compensable disability rating prior to June 16, 2015 and a rating in excess of 10 percent thereafter for the service-connected left knee disability.  

8.  Entitlement to a disability rating in excess of 10 percent for a tender left inguinal ligament prior to November 27, 2012, and for a compensable evaluation since February 1, 2013.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1976 to December 1979, and from November 1980 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, August 2010, March 2011, and February 2012 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

An increased evaluation for hearing loss was denied in the August 2009 decision.  In August 2010, service connection for a scar of the right leg and a low back disability was denied, as were increased ratings for hypertension, sinusitis, a left knee disability, and a left inguinal ligament.  With regard to the left inguinal ligament, in a May 2013 decision the RO granted an increased 10 percent rating, effective from March 29, 2012.  A temporary 100 percent evaluation was awarded from November 27, 2012, to February 1, 2013, based on surgery requiring convalescence.  At the conclusion of the temporary total period, a 0 percent rating was assigned.  The stages during which a 100 percent rating was not assigned are both on appeal here; the issue is recharacterized accordingly.

The March 2011 decision denied service connection for shoulder disabilities.  The February 2012 decision denied service connection and treatment for acquired psychiatric disorders, as well as entitlement to TDIU and a compensable evaluation for asbestosis.  

The Veteran testified at a January 2015 hearing held before the undersigned Veterans Law Judge (VLJ) via videoconference from the RO; a transcript of that hearing is associated with the claims file, as is a transcript of a February 2013 local hearing held before a Decision Review Officer (DRO).

In March 2015, the Board granted service connection for a scar on the right lower leg; and, remanded the issues of service connection for a low back disability, a shoulder disability, and an acquired psychiatric disorder.  The Board also remanded the issues of entitlement to compensable ratings for asbestosis, sinusitis, a left knee disability and bilateral hearing loss; and, entitlement to a rating in excess of 10 percent for hypertension; entitlement to a rating in excess of 10 percent prior to November 27, 2012 and in excess of 0 percent from February 1, 2013 for the service-connected hernia; and, entitlement to a TDIU.

Following completion of the Board's requested development, the RO issued a rating decision in April 2016 granting service connection for PTSD with an initial 50 percent rating assigned from August 4, 2011 and a 70 percent rating assigned from June 18, 2015.  The grant of service connection for PTSD represents a complete grant of benefits on appeal with respect to that issue, and it is therefore no longer before the Board.  

Also, in the April 2016 rating decision, the RO granted an increased (compensable) rating to 10 percent for the service connected left knee disability from June 16, 2015; and, granted an increased (compensable) rating to 10 percent for the service-connected hearing loss, effective from June 23, 2015.  As these awards are not a complete grant of benefits, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue(s) of entitlement to service connection for a back disability and a disability of the shoulders, as well as the issue of entitlement to higher disability ratings for the service-connected hernia/testicular pain, rated as 10 percent from March 29, 2012 to November 26, 2012, and rated as noncompensable from February 1, 2013 onward; and, the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for obstructive sleep apnea (OSA) and asbestosis, with a 50 percent disability rating assigned for the more predominant respiratory disability of OSA under 38 C.F.R. § 4.97, Diagnostic Code 6847, effective from March 1, 1998; and, a noncompensable (0 percent) rating is assigned for asbestosis for the entire period covered by this claim; and the overall disability picture is not shown to be of such severity that elevation to the next higher evaluation is warranted.  

2.  The Veteran's service-connected asbestosis has, for the entire period covered by this claim, been manifested by a Forced Vital Capacity (FVC) of no worse than 77 percent predicted; and, Diffusion Capacity of the Lung to Carbon Monoxide by the Single Breath Method (DLCO (SB)) has never been shown to be 80 percent or less predicted, under 38 C.F.R. § 4.97, Diagnostic Code 6833.

3.  Prior to June 23, 2015, the Veteran has had no worse than Level II hearing in the right ear and no worse than Level I hearing in the left ear.  

4.  Since June 23, 2015, the Veteran is shown to have Level IV hearing in the right ear and Level V hearing in the left ear.  

5.  For the entire period on appeal, the Veteran's hypertension was manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200; continuous use of medication for treatment of hypertension is required, and the relief provided by medication is specifically contemplated by the applicable schedular rating criteria.

6.  For the entire period covered by this claim, the Veteran's service-connected sinusitis has been manifested by an overall disability picture that more nearly approximates that of three non-incapacitating episodes per year of sinusitis characterized by headaches, pain, nasal congestion, and purulent discharge or crusting.  

7.  For the entire period covered by this claim, the Veteran's service-connected left knee disability has been manifested by pain and stiffness, resulting in limited flexion from, at its worst, 0 to 100 degrees with consideration of additional limitation due to fatigability on repetitive use and during flare-ups; neither subluxation nor instability of the left knee is demonstrated, and the left knee is not shown to be ankylosed.






CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a compensable disability rating for service-connected asbestosis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6833, 6847 (2016).

2.  The criteria for a compensable evaluation prior to June 23, 2015 and for a rating in excess of 10 percent thereafter, for the service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).

3.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for hypertension have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.104, 4.115 (2016).

4.  For the entire period covered by this claim, the criteria for a 10 percent disability rating, but no higher, for the service-connected maxillary sinusitis have been more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97; Diagnostic Code 6513 (2016).

5.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected left knee disability for the entire period covered by this claim up through June 16, 2015 have been more nearly approximated; and, the criteria for a disability rating in excess of 10 percent for the service-connected left knee disability have not been met or approximated at any time during the period covered by this claim since June 16, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2009 (with respect to the hearing loss claim for increase), April 2010 (with respect to the hypertension, sinusitis, and left knee claims for increase, and July 2011 (with regard to the asbestosis claim for increase and entitlement to a TDIU), VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA audiometric examinations August 2009, January 2011, August 2011 and July 2015.  He was afforded examinations of the knee in May 2010 and June 2015.  He was afforded examinations of the sinuses in May 2010 and June 2015.  He was afforded a respiratory examination in June 2015, and a hypertension examination in May 2010.  The examiners' findings were based on review of the service treatment records, the VA treatment records, an interview with the Veteran, and objective testing, including PFTs, x-rays, and authorized audiological testing when applicable.  The examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran provided testimony in support of his claims at a Board hearing in January 2015.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously before the Board in March 2015, at which time these claims were remanded for further development.  All development directed by the Board's prior remand in this case appears to have been accomplished.  More specifically, records from the Social Security Administration were obtained and associated with the claims file, additional VA outpatient records were obtained, and the Veteran was afforded VA examinations as directed in the March 2015 remand.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to these claims.  VA's duty to assist is met.


II.  Increased Ratings

The Veteran seeks disability ratings higher than those currently assigned for the service-connected hypertension, bilateral hearing loss, sinusitis, asbestosis, and left knee disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Asbestosis

The Veteran's service-connected asbestosis is rated under Diagnostic Code 6833 and has been assigned a noncompensable (0 percent) disability rating.  The Veteran is also assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal.

Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50 percent predicted, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. §  4.97 , Diagnostic Code 6833 (2016).

Pursuant to 38 C.F.R. §4.96 (d) (2014) (titled "Special provisions regarding evaluation of respiratory conditions"), post-bronchodilator PFT results are to be used when "applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes."  See 38 C.F.R. §4.96 (d)(5) (2016).

Pursuant to 38 C.F.R. § 4.96 (a) (2016), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96 (a) (2016).

At a May 2010 VA examination, the Veteran's breath sounds were symmetric.  There were no rhonchi or rales, and expiratory phase was within normal limits.  

An August 2011 spirometry report indicated that pre-medication findings were normal.  The report also notes that three pre-medication tests were conducted and two post-medication tests were conducted; however, none of the tests were considered "acceptable."  

At an August 2011 VA respiratory examination, the Veteran reported shortness of breath after walking 3 city blocks.  He denied loss of appetite, hemoptysis, cough with purulent or blood-tinged sputum.  He denied asthma attacks and indicated that he did not contract infection easily from his respiratory condition.  He reported no episodes of respiratory failure requiring respiration assistance from a machine, and did not receive any treatment for the condition.  He did not require the use of outpatient oxygen therapy.  

The examiner noted the August 2011 PFT results in the examination report, and, despite the notation on the report, the examiner indicated that there was no discrepancy between the PFT findings and the clinical examination.  These findings indicated that FVC was 79 percent predicted before bronchodilator and 77 percent predicted after bronchodilator.  The examiner also noted that a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status.  The examiner diagnosed asbestosis and found that the condition was active.  The examiner indicated that the symptom was shortness of breath, and that there were no associated complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  Regarding functional impairment, the examiner noted that the Veteran gets very fatigued as a result of his sleep apnea and has shortness of breath which can impair his ability for physical and sedentary activities.  

An August 2011 chest x-ray revealed no consolidation, no effusion and no pneumothorax.  There was an incidental note of prior granulomatous infection.  Cardiac silhouette and pulmonary vascularity was within normal limits.  

A June 2015 pulmonary function test (PFT) was within normal limits.  FVC was 105 percent predicted.  Post-bronchodilator testing was not completed because the Veteran's pre-bronchodilator findings were normal.  

The Veteran reported at his June 2015 VA respiratory examination that he noticed worsening shortness of breath, which, the examiner opined could be indicative of a progression of the Veteran's asbestosis.  The examiner indicated, however, that the Veteran's respiratory condition did not require the use of inhaled medications or the use of oral or parenteral corticosteroid medications; but, the Veteran did use oral bronchodilators daily.  The Veteran's condition did not require continuous oxygen therapy or require antibiotics.  The examiner explained that the June 2015 PFT did not include DLCO testing because such testing was not indicated for the Veteran's condition.  

Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, a compensable disability rating for service-connected asbestosis is not warranted.  As noted, the Veteran is assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal.  Pursuant to 38 C.F.R. § 4.96 (a), ratings under Diagnostic Codes 6833 and 6847 will not be combined with each other, but "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability."  As the Veteran is assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal, the only way for the Veteran to obtain a compensable disability rating for his service-connected asbestosis would be if the evidence showed that the criteria under Diagnostic Code 6833 for the 60 percent or 100 percent disability rating were met and thus the asbestosis would be considered his predominant respiratory disability.  Upon review, such evidence is not of record. 

Under Diagnostic Code 6833 a 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted and a 100 percent disability rating is warranted for worse results.  Throughout the period on appeal, the worst FVC results of record were post-bronchodilator FVC of 77 percent predicted, as noted in the August 2011 private PFT results.  Such results meet the criteria for the assignment of a 10 percent rating under Diagnostic Code 6833, and therefore also do not meet the criteria for the 60 or 100 percent disability ratings.  With respect to DLCO (SB) findings, such were not provided, and it was explained in each case that a DLCO finding was not necessary because the other findings were more pertinent with respect to the severity of the Veteran's respiratory condition.  Such findings meet the criteria only for a 10 percent disability rating under Diagnostic Code 6833 and do not meet the criteria for the 60 or 100 percent disability ratings.  

With respect to the alternative criteria for a higher disability rating under the 60 percent and 100 percent disability rating criteria that reference maximum exercise capacity test results, no such results are of record.  The Board observes that, in revising the current schedule of ratings for the respiratory system, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in every case.  71 Fed. Reg. 52457-01 (Sept. 6, 2006).  Notably, VA stated that the test was not routinely conducted, was not available in some medical facilities and that if no maximum exercise capacity test is of record, the regulation directs that evaluation be based on the alternative criteria (which have been discussed above and further below).  See id.  As such, there is no issue with the adequacy of the Veteran's respiratory VA examinations for not conducting a maximum exercise capacity test.  Lacking any maximum exercise capacity test results, a 60 or 100 percent disability rating under this alternative criteria is not warranted.

With respect to the alternative criteria under the 100 percent disability rating criteria of cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy, such has not been shown by the evidence of record.  Specifically, the VA examination reports noted that the Veteran was not on outpatient oxygen.  As such, a 60 or 100 percent disability rating under this alternative criteria is not warranted.

Upon review, the Veteran is assigned a 50 percent disability rating under Diagnostic Code 6847 for service-connected sleep apnea throughout the period on appeal.  As discussed above, the PFT results of record warrant no more than a 10 percent disability rating for the Veteran's service-connected asbestosis under Diagnostic Code 6833.  Further, throughout the period on appeal, the evidence of record does not show PFT results for FVC of 50 to 65 percent predicted or worse; PFT results for DLCO (SB) of 40 to 55 percent predicted or worse; maximum exercise capacity of 15 to 20 ml/kg/min oxygen (or worse) consumption with cardiorespiratory limitation; cor pulmonale; pulmonary hypertension; or required outpatient oxygen therapy.  As such, the Veteran's service-connected asbestosis is not entitled to a 60 or 100 percent disability rating under Diagnostic Code 6833.  As the Veteran is assigned a 50 percent disability rating throughout the period on appeal under Diagnostic Code 6847 for service-connected sleep apnea and the evidence of record does not warrant a disability rating higher than 50 percent for his service-connected asbestosis under Diagnostic Code 6833, the Veteran's sleep apnea is considered his predominant disability.  Pursuant to 38 C.F.R. § 4.96 (a) (2016), ratings under Diagnostic Codes 6833 and 6847 will not be combined with each other, but a single rating will be assigned under the Diagnostic Code that reflects the predominant disability.  While assignment of the next higher evaluation is warranted where the severity of the overall disability warrants such elevation, the evidence does not show that the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he requires a tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  Likewise, the overall disability picture does not more nearly approximate the criteria for elevation to the next higher rating.  As the Veteran is assigned a 50 percent disability rating for his predominant respiratory disability (sleep apnea), throughout the period on appeal, the criteria for a compensable disability rating for service-connected asbestosis have not been met at any time covered by this claim, and the claim must therefore be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2016).

Hearing Loss

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Table VI.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In conjunction with his claim for an increased rating for the service-connected hearing loss, the Veteran was afforded a VA audiological examination in August 2009.  At that time, the Veteran reported difficulty hearing.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
55
50
LEFT
20
60
55
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The average puretone threshold on the right is 41 decibels and the average puretone threshold on the left is 46 decibels.  

Under the rating criteria, the August 2009 VA examination results constitute Level II hearing on the right and Level II hearing on the left.  When combined, the result is a noncompensable (0 percent) disability evaluation.  

At a VA audiological examination in January 2011, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
55
50
LEFT
25
65
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The average puretone threshold on the right is 41.25 decibels and the average puretone threshold on the left is 51.25 decibels.  

Under the rating criteria, the January 2011 VA examination results constitute Level I hearing on the right and Level I hearing on the left.  When combined, the result is a noncompensable (0 percent) disability evaluation.  

At a VA audiological examination in August 2011, the Veteran reported, "I cannot understand people when talking and need to be close to understand what is being said."  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
55
50
LEFT
25
55
60
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  The average puretone threshold on the right is 46.25 decibels and the average puretone threshold on the left is 48.75 (which is rounded up to 49 decibels when applied to Table VI.  

Under the rating criteria, the August 2011 VA examination results constitute Level III hearing on the right and Level III hearing on the left.  When combined, the result is a noncompensable (0 percent) disability evaluation.  

The examiner indicated that for the Veteran's bilateral hearing loss, the Veteran's subjective factors included difficulty with conversation and wearing hearing aids.  The objective factors were the audiogram findings, and noise induced hearing loss related tinnitus.  

At a VA audiological examination on June 23, 2015, the Veteran reported that his functional impairment due to hearing loss is that he has difficulty hearing and understanding conversations.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
50
50
LEFT
30
55
60
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  The average puretone threshold on the right is 46.25 decibels and the average puretone threshold on the left is 52.5 (which is rounded up to 53 decibels when applied to Table VI.  

Under the rating criteria, the June 2015 VA examination results constitute Level IV hearing on the right and Level V hearing on the left.  When combined, the result is a 10 disability evaluation.  

Further, 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  Likewise, 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See VA examinations dated August 2009, January 2011, August 2011, and June 2015.  

Based on the foregoing, the objective evidence of record does not show the criteria for the assignment of a 10 percent rating are met until the date of the June 23, 2015 examination.  Prior to that date, the findings showed, at worst, a Level II hearing in the right ear and a Level II hearing in the left ear, as noted above.  

A review of the VA outpatient records shows that the Veteran received hearing aids in January 2013.  A VA audiologist in December 2014 indicated that the Veteran's word recognition was excellent at that time, at 92 percent bilaterally; and, that there was no significant change in the Veteran's hearing since a prior outpatient evaluation in December 2012.  Although it is not entirely clear as to whether the speech recognition testing in December 2014 was based on the Maryland CNC word list, it nevertheless provides additional evidence that a worsening of the Veteran's hearing loss is not objectively demonstrated until the June 2015 examination.  At that time, the Veteran's word recognition appeared 

Regarding the impact of hearing loss on ordinary conditions of daily life, the Veteran consistently reported difficulty hearing and understanding others.  This is consistent with the objective findings of hearing loss.  

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examinations yielded results warranting a noncompensable rating until June 23, 2015.  The findings from the June 23, 2015 show a significant decrease in word recognition, which, when applied to Tables VI and VII, correspond to a higher, 10 percent rating.  Prior to that date, the audiometric findings did not show a degree of worsening hearing loss sufficient to warrant a higher or compensable rating pursuant to the Rating Schedule.  Thus, while the Board has considered the Veteran's competent and credible assertions as to worsening hearing loss, the Board must accord greater weight to the objective clinical findings that continued to show that the Veteran's hearing remained in the range of a noncompensable hearing loss under the Rating Schedule until June 23, 2015.  Even if the Veteran's hearing was, in reality, severe enough to warrant an increase to 10 percent at some point after the December 2014 outpatient testing but prior to the June 23, 2015 examination, there is no objective evidence to pinpoint exactly when the increase took place.  While the Veteran is competent to report an observable symptom such as additional hearing loss, the criteria upon which the ratings for hearing loss are based comes from a mechanical formula based on objective audiological testing not capable of lay observation.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, VA examiners noted that the functional impact of the Veteran's hearing loss was that the Veteran has difficulty hearing and understanding conversational speech.  

The Board has considered the evidence, lay and medical.  Although there is no reason to question the Veteran's credibility as to his assertion that his hearing loss is getting worse, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board is mindful of the Veteran's reports of ear pain and intermittent dizziness with problems balancing at the time of his August 2011 examination.  According to the August 2011 examination report, the Veteran has associated these symptoms with his hearing loss and his service-connected right tympanic membrane scarring; however, the examiner noted that while the Veteran's service-connected tinnitus is associated with the hearing loss, the examiner was not able to provide an etiology of the Veteran's claims of constant bilateral otalgia, and did not specifically link these symptoms with the service-connected hearing loss.  Moreover, while the Veteran is competent to report his observable symptoms, he does not possess the requisite medical background to provide competent evidence as to causation or etiology with respect to dizziness and ear pain, as this is a medical question not capable of lay observation.  Accordingly, his asserts that his hearing loss disability includes ear pain and dizziness is not competent.  

For these reasons, the preponderance of the evidence is against the claim for a compensable disability rating prior to June 23, 2015, and a disability rating in excess of 10 percent from June 23, 2015 onward, for the service-connected hearing loss, and increased ratings are not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Hypertension

The Veteran's hypertension is rated under Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure (the bottom number of the blood pressure fraction) predominately 100 or more, or; systolic pressure (the top number of the fraction) predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

A May 2010 VA examination report indicates that the Veteran requires medication for control of his hypertension and the response has been good.  The Veteran reported no side effect and indicated that he does not experience any overall functional impairment from the hypertension.  The Veteran's blood pressure readings on examination were 130/78, 130/78, and 130/78.  There were no signs of malaise.  The Veteran was well-nourished and in no acute distress.  

At an August 2011 VA examination, the Veteran's blood pressure readings were 118/70, 120/70, and 122/70.  There was no evidence of malaise and the Veteran did not appear in any acute distress.  

The Board considered the Veteran's hearing testimony where he reported that was on medication for hypertension, but still his readings, "[S]till run in the 150s not 80s."  However, this statement is not supported by the objective findings in the record, and the Veteran did not affirmatively say whether the readings he was referring to were based on his own testing, or testing by a medical professional.  The Veteran also testified that he has his blood pressure tested every four months.  The outpatient treatment records do not support a finding that the Veteran's blood pressure readings meet the criteria for the assignment of a rating in excess of 10 percent.  For example, the VA outpatient records show that the Veteran's blood pressure in November 2010 was 132/79, and in August 2011 it was 130/76.  In February 2015 it was 147/67, and 134/78; and, in August 2015, it was 133/74.  In September 2015, the blood pressure reading was 141/75 and in March 2016, the readings were 119/74 and 129/78.  

The Board places greater weight on the objective blood pressure readings noted at the time of examinations and on outpatient treatment notes, as there is no reason to question the accuracy of that testing.  Notwithstanding the Veteran's contention, the Board is permitted to consider the alleviating effect of blood pressure medication in assigning a disability rating as the Diagnostic Code 7101 explicitly contemplate those effects.  In Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) the Court found that the Board committed legal error by considering the effects of medication on the appellant's irritable bowel syndrome when those effects were not explicitly contemplated by the rating criteria.  Where the plain language of the diagnostic code contemplates the effects of medication, Jones is not applicable.  See McCarroll v. McDonald, 28 Vet. App. 267 (2016).  To warrant a minimal compensable rating of 10 percent based on the use of medication, the criteria requires a history of diastolic pressure predominately of 100 or more.  As shown above, the vast majority of diastolic pressure readings are below 100.  Thus, entitlement to a rating in excess of 10 percent on this basis is not warranted.  

For these reasons, the preponderance of the evidence is against the claim and a rating in excess of 10 percent for hypertension is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


Sinusitis

Sinusitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, which pertain to various types of sinusitis, each of which is rated pursuant to a general rating formula for sinusitis.  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the general rating formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

Allergic rhinitis is evaluated as 10 percent disabling where there are no polyps, and there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted where there are polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

In response to the Veteran's claim for increase in February 2010, he was afforded a VA examination in May 2010.  The Veteran reported having "constant" sinus problems, although during episodes he is not incapacitated.  According to the examination report, the Veteran experienced three non-incapacitating episodes of sinusitis per year, which interfere with his breathing through the nose, and are productive of purulent discharge from the nose and hoarseness of the voice.  The Veteran did not require 4-6 weeks of antibiotic treatment for the condition.  Physical examination of the nose revealed no nasal obstruction, no deviated septum, and no partial loss of the nose or of the ala.  There were no nasal polyps and no disfigurement.  There was rhinitis present and it was believed to be allergic in origin because nasal congestion was present.  Examination showed maxillary sinusitis with tenderness.  There was no purulent discharge from the nose noted.  

Sinus x-ray was normal.  The Veteran's sinusitis was noted to be active.

At a June 2105 VA examination, the Veteran had allergic rhinitis in addition to maxillary sinusitis; however, the examination report specifically notes that the Veteran's sinusitis was not manifested by non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the twelve months leading up to the examination.  Similarly, the Veteran did not experience any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the twelve month period leading up to the examination.  

The examiner also noted that the Veteran had allergic rhinitis, but it was not manifested by greater than 50 percent obstruction of the nasal passage on both sides, or, complete obstruction on one side.  Likewise, there were no nasal polyps and no permanent hypertrophy of the nasal turbinates.  

Upon careful consideration of the evidence, the Board concludes that an evaluation of 10 percent is warranted for the Veteran's sinusitis.  Although the most recent VA examination indicates that the Veteran had no non-incapacitating episodes of sinusitis within the prior twelve month period; the earlier examination in May 2010 shows that the Veteran reported constant sinus trouble, with three non-incapacitating episodes of sinusitis per year, which interfere with his breathing through the nose, and are productive of purulent discharge from the nose and hoarseness of the voice.  Moreover, at his January 2015 Board hearing, the Veteran testified that he thought his sinus condition had stayed about the same, although he recently began using nasal spray and allergy pills for the rhinitis.  

While the Veteran is competent to report symptoms of sinus pressure, purulent discharge and drainage, he is not necessarily competent to state which symptoms are associated with the rhinitis, and which symptoms are associated with the sinusitis because he does not possess the requisite medical expertise necessary to answer that type of medical question.  

Nonetheless, symptoms of sinusitis and rhinitis are often shown to co-exist, even though the rating criteria for each is different, as noted above.  Thus, it is logical to infer that the Veteran's overall disability picture would show some improvement with medication, even if that medication was prescribed solely for rhinitis.  This is consistent with the findings in the 2015 examination as compared to the time of the May 2010 examination when the Veteran was not using these medications at that time.  Moreover, while the criteria for rating sinusitis do consider the effect of antibiotic medication, they do not consider the effect of daily use of nasal sprays and allergy pills.  Accordingly, the improvement noted at the time of the June 2015 rating decision cannot be used as a basis for denying an increase if that improvement is shown to be due to the nasal spray and allergy pills.  

Although service connection is not in effect for rhinitis, the potentially overlapping symptoms of sinus congestion and purulent discharge must be considered as part of the service-connected disability when it is not possible to separate the effect of service-connected and non-service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, no examiner has specifically indicated that all of the rhinitis symptoms can be clearly distinguished from the sinusitis.  Moreover, even if separate symptoms were distinguishable, the record is clear that a separate compensable rating under the rating criteria for rhinitis would not be warranted because there is no evidence of polyps, or greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  That notwithstanding, if the Veteran's recurring purulent discharge and congestion were considered, along with the Veteran's competent and credible reports of approximately three non-incapacitating episodes of sinusitis per year, which may have possibly improved with the use of nasal spray and allergy pills, the Board must resolve all doubt in favor of the Veteran and find that the criteria for the assignment of a 10 percent rating for sinusitis are more nearly approximated.  

The Board has also determined that an evaluation in excess of 10 percent is not warranted.  In this regard, the evidence does not reflect a history of more than six non-incapacitating episodes of sinusitis manifested by headaches, pain, and purulent discharge or crusting.  Likewise, the evidence does not reflect a history of more than three incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  In addition, there is no history of radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, tenderness of the affected sinus, and purulent discharge after repeated surgeries that would allow a higher evaluation pursuant to the criteria for evaluation of sinusitis.  Moreover, there is no indication of bacterial or granulomatous rhinitis that would allow a higher evaluation pursuant to the evaluation of those disabilities.  
Accordingly, the Board finds that the Veteran's sinusitis symptoms are fully contemplated by the 10 percent evaluation assigned herein.

As these symptoms have been fairly consistent throughout the period covered by this claim, the criteria for the assignment of a 10 percent rating for sinusitis have been more nearly approximated for the entire period covered by this claim.  

Left Knee

The Veteran's left knee disability is rated as noncompensable prior to June 16, 2015 and 10 percent from June 16, 2015 onward.  

April 2010 VA outpatient treatment records show complaints of left knee pain with activity.  X-ray studies at that time showed no significant degenerative changes.  The soft tissues and the joint compartments appeared unremarkable.  

At a May 2010 VA examination, the Veteran's posture was normal.  The Veteran's gait was normal.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The Veteran did not use assistive devices for the knee.  Physical examination of the left knee revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no evidence of locking pain, genu recurvatum or crepitus.  There is no ankylosis.  The Veteran could flex the knee from 0 to 140 degrees, without pain, and without additional limitation after repetitive use.  The examiner indicated that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  May 2010 left knee x-rays were negative.  

At his January 2015 Board hearing, the Veteran testified that his knee hurt during any type of motion, and particularly when going up and down stairs.  When asked if his knee buckled or gave way, he testified that it "[h]appened a couple of months ago."  

A VA examination of the Veteran's knees was conducted in June 2015.  The Veteran did not describe having flare-ups of knee pain at the outset, but later reported that his left knee usually flared with cold weather.  He described the flare-ups as moderate, lasting hours.  On examination, the Veteran reported pain in the left knee with flexion which was noted by the examiner, but the examiner indicated that such pain did not result in, or cause, functional loss.  The Veteran could flex the left knee from 0 to 110 degrees, but flexion was further limited to 100 degrees after repetitive motion.  There was no objective evidence of pain with weight bearing, and there was no objective evidence of crepitus.  Likewise, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner found no atrophy of disuse, no instability, no deformity, and no swelling.  Functional impairment consisted of disturbance of locomotion and interference with standing.  There was no ankylosis, and the Veteran did not report a history of lateral instability or subluxation.  There was no history of a meniscal condition or patellar dislocation.

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2016).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

According to the April 2016 rating decision, the RO assigned a 10 percent rating for the service-connected left knee disability based on painful motion of the knee, noting that 38 C.F.R. § 4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  The RO further noted, "Since you demonstrate painful motion of the knee, the minimum compensable evaluation of 10 percent is assigned."  

The RO assigned an effective date of June 16, 2015 for the increase to 10 percent.  Although not explicitly indicated in the rating decision, the Board presumes that an effective date of June 16, 2015 was assigned for the increase to 10 percent because that is the date of the VA examination which shows painful motion.  

In this regard, the earlier VA examination in May 2010 indicated that the Veteran had full range of motion without pain; however, as noted above, the Veteran reported left knee pain with activity; i.e. motion in April 2010 VA outpatient treatment records (before the May 2010 VA examination) and at his January 2015 Board hearing.  The Veteran is certainly competent to report an observable symptoms such as painful motion of the knee joint, and there is no reason to doubt his credibility in that regard.  

Thus, the Board places greater weight on the Veteran's assertions with regard to painful motion prior to, as well as subsequent to, the findings of the May 2010 examiner.  Accordingly, the Board finds that the Veteran's left knee symptomatology has more nearly approximated painful motion causing functional impairment for the entire period covered by this claim, and not just since June 16, 2015.  Accordingly, the criteria for the assignment of a 10 percent rating have been more nearly approximated throughout the period covered by this claim prior to June 16, 2015.  This rating is based consideration of functional loss due to painful motion being entitled to the minimum compensable rating for the joint, which in this case is 10 percent.  

In assigning this rating prior to June 16, 2015, the Board has considered the provisions of 38 CFR §4.40 and §4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) and Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  These considerations have been applied under 38 CFR §4.59.  

The Board has also considered whether a rating in excess of 10 percent is warranted for the left knee disability.  Although the Veteran's left knee motion had decreased to 100 degrees of flexion at the time of the June 2015 examination, such flexion is still in the noncompensable range under Diagnostic 5260.  Additionally, a rating in excess of 10 percent based on limitation of extension is not warranted because extension has never been shown to be compensable under Diagnostic Code 5261.  Likewise, a separate compensable rating is not for assignment under Diagnostic Code 5257 because neither recurrent subluxation nor lateral instability is demonstrated.  The Board is mindful that the Veteran testified at his hearing in January 2015 that his knee buckled a few months prior to the hearing; however, the VA examiner in June 2015 confirmed that the Veteran's left knee was stable.  Thus, any such "buckling" that the Veteran experienced was more likely an isolated incident and/or not the result of lateral instability or recurrent subluxation of the knee.  

In conclusion, the Board finds that in resolving all doubt in the Veteran's favor, a 10 percent rating is warranted for the Veteran's left knee disability for the entire period covered by this claim prior to June 16, 2015; however, the preponderance of the evidence is against the claim for an increased rating, in excess of 10 percent for the service-connected left knee disability; there is no doubt to be resolved; and an increased rating is not warranted for the period beginning on June 16, 2015.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The Board has considered whether staged ratings are warranted; however, the evidence does not show distinct periods of time when higher ratings would be warranted, therefore, staged ratings will not be assigned.  

III.  Extra-Schedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected hearing loss, asbestosis, sinusitis, hypertension, or left knee disability are inadequate.  

The symptoms associated with the Veteran's hearing loss disability (difficulty hearing) is not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability.  The VA examination reports indicated that the Veteran has trouble hearing; however, that symptomatology is considered within the rating criteria.  Moreover, there are higher disability ratings that are assigned for hearing deficit that is more severe than what is shown on audiological examination of this Veteran.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Likewise, with respect to the claim for a compensable rating for asbestosis, the first Thun element is not satisfied here.  The Veteran's service-connected asbestosis is primarily manifested by shortness of breath, but other manifestations included productive cough and limitation in activity level and endurance.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which is based primarily on FVC results from PFTs and inherently contemplates decreased lung function.  In short, there is nothing exceptional or unusual about the Veteran's service-connected asbestosis because the rating criteria reasonably describe his disability level and symptomatology.  

Likewise, with respect to the claim for a higher rating for hypertension, the first Thun element is not satisfied here.  The Veteran's service-connected hypertension is manifested by elevated blood pressure necessitating medication.  Although the record demonstrates that the Veteran's blood pressure is controlled with medication, a 10 percent is provided in the schedular criteria for this specific scenario.  Thus, it cannot be said that the schedular criteria do not contemplate the Veteran's hypertension in this case.  

With respect to the claim for a higher rating for sinusitis, the first element of Thun is not satisfied here.  The Veteran's service-connected sinusitis is manifested by nasal congestion, sinus pain and pressure; and these symptoms are contemplated in the rating criteria for sinusitis.  Here, the rating criteria for respiratory disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence based on more frequent episodes of sinusitis, chronic osteomyelitis, and repeated surgeries.  Indeed, the rating criteria specifically contemplate episodes of sinusitis characterized by headaches, pain, and purulent discharge.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  

The competent evidence of record shows that the Veteran's knee disability is primarily manifested by pain, tenderness and limitation of motion.  The rating criteria for the knees reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to move the knees, walk, and attend to activities of daily living to include his occupation.  Many of the applicable diagnostic codes used to rate knee disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss consistent with the Veteran's disability picture.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by functional impairments.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran has multiple service-connected disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A compensable rating for the service-connected asbestosis is denied.  

A compensable disability rating prior to June 23, 2015, and a rating in excess of 10 percent thereafter, for the service-connected hearing loss disability is denied.  

A rating in excess of 10 percent for the service-connected hypertension is denied.  

A 10 percent rating, but not higher, is granted for the service-connected sinusitis for the entire period covered by this claim, and subject to the laws and regulations governing the payment of monetary benefits.


A 10 percent rating, but no higher, is granted for the service-connected left knee disability for the entire period covered by this claim prior to June 16, 2015, and subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating in excess of 10 percent from June 16, 2015 onward for the service-connected left knee disability is denied.  


REMAND

In an October 2010 VA medical opinion, a VA examiner reviewed the Veteran's claims file and opined that the Veteran's "spinal condition" is not due to military service.  The only rationale provided was that the service treatment records are silent as to any complaints or treatment of a spinal condition during service.  The etiology opinion provided by that examiner is inadequate because it relied solely on negative evidence.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board finds that a remand to obtain a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the shoulders, the RO denied the claim in a March 2011 rating decision.  The RO noted that the Veteran's only in-service complaints with regard to the shoulders come from a June 1989 STR showing treatment for blisters/burn on top of both shoulders.  No other shoulder injury is shown during service and the Veteran's separation examination was negative for complaints of shoulder pain.  

The Veteran currently reports bilateral shoulder pain and low back pain.  At his Board hearing in January 2015, the Veteran testified that he did a lot of manual labor during service, such as pulling on moor lines, pulling the ship and tying it to the pier.  Hearing Transcript, p. 23.  In addition, the Veteran testified that, "I sobered up in 2010 and everything just started hurting."  Hearing Transcript, p. 24.  The undersigned clarified that the Veteran's recollection of the first couple of years following service discharge was hazy, presumably due to alcohol abuse, which is noted to have been a problem in the record in the years following service discharge.  Because the Veteran is competent to report shoulder pain since service, he should be afforded a VA examination to determine the likely etiology of the Veteran's bilateral shoulder pain.  

Regarding the service-connected hernia/testicular pain, a March 2013 VA examination report notes that the Veteran underwent surgery in November 2012 to repair a left inguinal hernia.  The March 2013 examiner indicated that no hernia was detected at the time of the examination.  

However, a March 2013 VA outpatient pain management note shows that the Veteran continued to complain of testicular pain, despite the November 2012 surgery.  An April 2013 ultrasound report shows a recurrence of the hernia.  

Another treatment note indicates that the Veteran underwent left testicle hernia surgery on November 27, 2013 at a private facility.  This date appears to be a typographical error because the note is signed on January 18, 2013 (and other records show that the hernia surgery was performed in November 2012, not 2013.)  

Thus, it appears that the Veteran's left inguinal hernia recurred, and it is not clear whether the Veteran has had additional surgery.  It appears from a June 2015 VA examination report that the Veteran's left inguinal hernia remains active; however, the examiner did not indicate the severity of the hernia in terms of the rating schedule.  Furthermore, the examiner opined that the Veteran's left inguinal hernia was as likely as not related to his in-service testicular pain; and, the record shows that the Veteran has complained of testicular pain since service.  

Accordingly, a new VA examination is necessary to determine the current severity of the Veteran's service-connected left inguinal hernia/testicular pain; and, if possible, to obtain an opinion as to the severity of the hernia/testicular pain for the entire period covered by this claim prior to the November 2012 surgery.  

Regarding the TDIU claim, the Veteran's Social Security Association (SSA) were obtained and associated with the claims file.  These records show that the Veteran's ability to work was primarily due to disorders of the back - discogenic and degenerative, with affective disorders and substance addiction disorders noted as secondary/other conditions affecting employability.  

Thus, the issue of entitlement to a TDIU is inextricably intertwined the remanded issue of entitlement to service connection for a low back disability, and must be deferred pending the outcome of that claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA outpatient treatment records not currently of record.  

2.  With appropriate authorization, obtain and associate with the claims file any private treatment records identified by the Veteran as pertinent to his remanded claims, including any private treatment records related to testicular pain and left inguinal hernia repair.  

3.  After obtaining any VA and/or private records relative to the back and/or shoulders, schedule the Veteran for a VA orthopedic examination to determine the current nature, and likely etiology of the Veteran's low back and bilateral shoulder disabilities.  The electronic claims file via VBMS and Virtual VA must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his shoulder pain and back pain.  

After examination of the Veteran's lumbar spine and shoulders, the examiner should opine as to the following:

Is it as likely as not (a 50 percent or higher probability) that the Veteran's low back disability and/or bilateral shoulder disability had their onset during service or are otherwise related to an injury or other event in service?  

If the examiner opines that the low back disability and/or bilateral shoulder disability are unrelated to an injury or other event in service, then the examiner should opine as to whether either of these disabilities was caused by or permanently aggravated by the service-connected left knee disability or other service-connected disability; i.e. is the Veteran's low back disability and/or shoulder disability made permanently worse as a result of a service-connected disability?  In determining whether there is aggravation, the examiner should consider the Veteran's statements regarding onset and severity of the back and shoulder pain as competent and credible.  Even if the examiner is unable to determine a baseline severity prior to the aggravation, the examiner is directed to the language of 38 C.F.R. § 3.310(b) which indicates that the baseline can be measured by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

4.  After obtaining relevant records, schedule the Veteran for a VA genitourinary examination to determine the current nature, extent, and severity of the service-connected hernia and testicular pain; and, if possible, the extent of the testicular pain prior to the initial hernia surgery in November 2012.  

The electronic claims file via VBMS and Virtual VA must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his inguinal hernia and testicular pain.  The examiner should report the nature and severity of all residuals associated with the Veteran's inguinal hernia, hernia repair and testicular pain, to include whether any inguinal hernia is small or large, readily reducible, well supported by a truss or belt, or well supported under ordinary conditions.

5.  After the above development is completed, readjudicate the claims of service connection for a low back disability and bilateral shoulder disability, as well as the claim for an increased rating for the service-connected hernia/testicular pain, and the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The electronic claims file via VBMS and Virtual VA must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his shoulder pain and back pain.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


